   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------------x
   WILLIAM HENNESSY, by and through his Guardian,
   JOSEPHINE HENNESSY                                                          Case No. _____________
                                               Plaintiff,
                       -against-
                                                                               COMPLAINT


   BROOKLYN CARNITAS LLC d/b/a MEXICOCINA
   and DAVID AMMON,


                                               Defendants.
   ------------------------------------------------------------------------x



        Plaintiff William Hennessy, by and through his Guardian, Josephine Hennessy

(hereafter referred to as "plaintiff”), by counsel, Gabriel A. Levy. P.C., as and for the

Complaint in this action against defendants Brooklyn Carnitas LLC d/b/a Mexicocina and

David Ammon (together referred to as "defendants"), hereby alleges as follows:

                                   NATURE OF THE CLAIMS

        1.           This lawsuit opposes pervasive, ongoing and inexcusable disability

discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

Code''), § 8-107. As explained more fully below, defendants own, lease, lease to, operate and control a

place of public accommodation that violates the above-mentioned laws. Defendants are vicariously

liable for the acts and omissions of their employees and agents for the conduct alleged herein.

                                                    1
       2.       These defendants made a financial decision to ignore the explicit legal

requirements for making their place of public accommodation accessible to persons with

disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

calculated, but unlawful, decision that disabled customers are not worthy. The day has come

for defendants to accept responsibility. This action seeks to right that wrong by making

defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy

the full and equal opportunity that defendants provide to non-disabled customers.

                              JURISDICTION AND VENUE

       3.          This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188

and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C.

§ 1367(a).

       4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

of public accommodation that is the subject of this action is located in this district.

                                          PARTIES

       5.       At all times relevant to this action, plaintiff has been and remains a resident of

Kings County of the State of New York.

       6.       At all times relevant to this action, plaintiff has been and remains bound to

ambulate in a wheelchair, having been born with cerebral palsy with spastic quadriplegia. As

a result, Plaintiff suffers from medical conditions that inhibit walking and restrict body motion

range and movement.

       7.       At all relevant times, the defendants operate and/or lease property located at or

                                              2
about 708 Washington Avenue, Brooklyn, New York 11238 (hereinafter referred to as the

“Premises”).

        8.         Each defendant is licensed to and/ or does business in New York State.

        9.         At all relevant times, the defendants operate a place of public accommodation

at the Premises.


                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        10.        Each of the defendants is a public accommodation as they own, lease, lease to,

control or operate a place of public accommodation, the Premises, within the meaning of the

ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

Administrative Code (§ 8- 102(9)).

        11.        The Premises is a place of public accommodation within the meaning of the

ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

operations affect commerce.

        12.        Numerous architectural barriers exist at defendants’ place of public

accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person with

a disability.

        13.        Upon information and belief, the Premises was designed and constructed for

first possession after January 26, 1993.

        14.        Upon information and belief, at some time after January 1992, defendants

made alterations to the Premises, including areas adjacent and/or attached to the Premises.

        15.        Upon information and belief, at some time after January 1992, defendants

made alterations to the Premises.

        16.        Within the past three years of filing this action, plaintiff attempted to and
                                               3
     desired to access the Premises.

            17.      Plaintiff intends on returning to the Premises in the future.

            18.      The services, features, elements and spaces of defendants’ place of public

     accommodation are not readily accessible to, or usable by plaintiff as required by the

     Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and

     adopted by the United States Department of Justice in 1991 as the Standards for Accessible

     Design (“1991 Standards”) or the revised final regulations implementing Title III of the ADA

     adopted by the United States Department of Justice in 2010 as the 2010 Standards for

     Accessible Design (“2010 Standards”).

            19.      Because of defendants’ failure to comply with the above-mentioned laws,

     including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

     Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

     place of public accommodation.

            20.      Defendants' place of public accommodation has not been designed,

     constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

     Administrative Code, the Building Code of the City of New York (“BCCNY”), or the 2014

     New York City Construction Code (“2014 NYC”).

            21.      Barriers to access that plaintiff encountered and/or which deter plaintiff from

     patronizing the defendants’ place of public accommodation as well as barriers that exist

     include, but are not limited to, the following:

I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
     AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
     EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
     RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
        a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
           Accessible routes shall be provided where required by 206.2. At least one accessible route
           shall be provided within the site from accessible parking spaces and accessible passenger

                                                   4
              loading zones; public streets and sidewalks; and public transportation stops to the accessible
              building or facility entrance they serve. Entrances shall be provided in accordance with
              206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
              accessible route complying with 402. In addition to entrances required by 206.4.2 through
              206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
              shall comply with section 1003.2.13 of the International Building Code (2000 edition and
              2001 Supplement) or section 1007 of the International Building Code (2003 edition)
              (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
              comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
              comply with 405 or 406.
 II.   INACCESSIBLE DINING TABLES AT INTERIOR. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
           a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
              of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
              Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
              complying with 305 positioned for a forward approach shall be provided. Knee and toe
              clearance complying with 306 shall be provided. Where toe clearance is required at an
              element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
              minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
              Where knee clearance is required under an element as part of a clear floor space, the knee
              clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
              minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
              inches (760 mm) wide minimum.
 II.   INACCESSIBLE DINING TABLES AT EXTERIOR. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
           a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
              of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
              Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
              complying with 305 positioned for a forward approach shall be provided. Knee and toe
              clearance complying with 306 shall be provided. Where toe clearance is required at an
              element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
              minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
              Where knee clearance is required under an element as part of a clear floor space, the knee
              clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
              minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
              inches (760 mm) wide minimum.
III.   THE EXTERIOR SEATING BENCHES IS NON-COMPLIANT. REQUIRED BACK
       SUPPORT NOT PROVIDED AT THE FIRST OF TWO EXTERIOR SEATING BENCHES.
       THE EXTERIOR SEATING BENCHES IS NOT AFFIXED TO A WALL.
           a. Benches shall comply with 903. The bench shall provide for back support or shall be
              affixed to a wall. Back support shall be 42 inches (1065 mm) long minimum and shall
              extend from a point 2 inches (51 mm) maximum above the seat surface to a point 18
              inches (455 mm) minimum above the seat surface. Back support shall be 2½ inches
              (64 mm) maximum from the rear edge of the seat measured horizontally.
IV.    INACCESSIBLE REAR. ACCESSIBLE ROUTE TO REAR NOT PROVIDED AS
       REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
                                                     5
    EXISTING STEP AT REAR ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY.
    REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
        a. Accessible routes shall be provided in accordance with 206 and shall comply with
           Chapter 4. Accessible routes shall be provided where required by 206.2. At least one
           accessible route shall be provided within the site from accessible parking spaces and
           accessible passenger loading zones; public streets and sidewalks; and public
           transportation stops to the accessible building or facility entrance they serve. Entrances
           shall be provided in accordance with 206.4. Entrance doors, doorways, and gates shall
           comply with 404 and shall be on an accessible route complying with 402. In addition
           to entrances required by 206.4.2 through 206.4.9, at least 60 percent of all public
           entrances shall comply with 404. Means of egress shall comply with section 1003.2.13
           of the International Building Code (2000 edition and 2001 Supplement) or section 1007
           of the International Building Code (2003 edition) (incorporated by reference,
           “Referenced Standards” in Chapter 1). Changes in level greater than ½ inch high shall
           be ramped, and shall comply with 405 or 406.
V. INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM HEIGHT
    ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
    BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
        a. Where dining surfaces are provided for the consumption of food or drink, at least 5
           percent of the seating spaces and standing spaces at the dining surfaces shall comply
           with 902. Dining surfaces and work surfaces shall comply with 902.2 and 902.3.
           Dining surfaces include, but are not limited to, bars, tables, lunch counters, and
           booths. A clear floor space complying with 305 positioned for a forward approach
           shall be provided. Knee and toe clearance complying with 306 shall be provided. The
           tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
           34 inches (865 mm) maximum above the finish floor or ground. Where toe clearance
           is required at an element as part of a clear floor space, the toe clearance shall extend
           17 inches (430 mm) minimum under the element. Toe clearance shall be 30 inches
           (760 mm) wide minimum. Where knee clearance is required under an element as part
           of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
           above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the finish
           floor or ground. Knee clearance shall be 30 inches (760 mm) wide minimum.
VI. COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS REQUIRED.
        a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and exterior
           signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and 703.5.
           Where pictograms are provided as designations of permanent interior rooms and spaces, the
           pictograms shall comply with 703.6 and shall have text descriptors complying with 703.2 and
           703.5. Section 216.2 applies to signs that provide designations, labels, or names for interior
           rooms or spaces where the sign is not likely to change over time. Examples include interior
           signs labeling restrooms, room and floor numbers or letters, and room names. Tactile text
           descriptors are required for pictograms that are provided to label or identify a permanent room
           or space. Pictograms that provide information about a room or space, such as “no smoking,”
           occupant logos, and the International Symbol of Accessibility, are not required to have text
           descriptors. Signs shall comply with 703. Where both visual and tactile characters are required,
           either one sign with both visual and tactile characters, or two separate signs, one with visual,
           and one with tactile characters, shall be provided. Tactile characters on signs shall be located
           48 inches (1220 mm) minimum above the finish floor or ground surface, measured from the
           baseline of the lowest tactile character and 60 inches (1525 mm) maximum above the finish
                                                  6
               floor or ground surface, measured from the baseline of the highest tactile character. Where a
               tactile sign is provided at a door, the sign shall be located alongside the door at the latch side.
               Where a tactile sign is provided at double doors with one active leaf, the sign shall be located
               on the inactive leaf. Where a tactile sign is provided at double doors with two active leafs, the
               sign shall be located to the right of the right hand door. Where there is no wall space at the
               latch side of a single door or at the right side of double doors, signs shall be located on the
               nearest adjacent wall. Signs containing tactile characters shall be located so that a clear floor
               space of 18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
               tactile characters, is provided beyond the arc of any door swing between the closed position
               and 45 degree open position.
VII.    INACCESSIBLE/ NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES
        TWISTING OF THE WRIST.
            a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
               309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
               pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
               pounds maximum.
VIII.   NON-COMPLIANT DOOR KNOB AT DOOR OF THE RESTROOMS REQUIRES TWISTING OF
        THE WRIST.
            a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
               309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
               pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
               pounds maximum.
 IX.    INACCESSIBLE MIRROR IN THE RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
        MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
               not located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.
  X.    INACCESSIBLE COAT HOOK IN RESTROOM. NON-COMPLIANT HEIGHT OF COAT HOOK
        IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Coat hooks shall be located within one of the reach ranges specified in 308. Where a forward
               reach is unobstructed, the high forward reach shall be 48 inches maximum and the low forward
               reach shall be 15 inches minimum above the finish floor or ground. Where a high forward
               reach is over an obstruction, the clear floor space shall extend beneath the element for a
               distance not less than the required reach depth over the obstruction. The high forward reach
               shall be 48 inches maximum where the reach depth is 20 inches maximum. Where the reach
               depth exceeds 20 inches, the high forward reach shall be 44 inches maximum and the reach
               depth shall be 25 inches maximum. Where a clear floor or ground space allows a parallel
               approach to an element and the side reach is unobstructed, the high side reach shall be 48
               inches maximum and the low side reach shall be 15 inches minimum above the finish floor or
               ground. Where a clear floor or ground space allows a parallel approach to an element and the
               high side reach is over an obstruction, the height of the obstruction shall be 34 inches maximum
               and the depth of the obstruction shall be 24 inches maximum. The high side reach shall be 48
               inches maximum for a reach depth of 10 inches maximum. Where the reach depth exceeds 10
               inches, the high side reach shall be 46 inches maximum for a reach depth of 24 inches
               maximum.
 XI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
        CLOSET
                                                       7
    a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the
       side wall closest to the water closet and on the rear wall.


        22.      The above listing is not to be considered all-inclusive of the barriers, which

exist at the Premises.

        23.      Upon information and belief, a full inspection of the defendants’ place of public

accommodation will reveal the existence of other barriers to access.

        24.      As required by the ADA (remedial civil rights legislation) to properly remedy

defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a full

inspection of the defendants’ public accommodation in order to catalogue and cure all of the

areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

amending the Complaint to include any violations discovered during an inspection that are not

contained in this Complaint.

        25.      Defendants have denied plaintiff the opportunity to participate in or benefit

from services or accommodations because of a disability.

        26.      Defendants have not satisfied their statutory obligation to ensure that their

policies, practices, procedures for persons with disabilities are compliant with the laws. Nor

have defendants made or provided reasonable accommodations or modifications to persons

with disabilities.

        27.      Plaintiff has a realistic, credible and continuing threat of discrimination from

the defendants’ non-compliance with the laws prohibiting disability discrimination. The

barriers to access within defendants' place of public accommodation continue to exist and deter

plaintiff.

        28.      Plaintiff frequently travels to the area where defendants’ place of public

accommodation is located.

                                              8
        29.      Plaintiff intends to patronize the defendants’ place of public accommodation

several times a year after it becomes fully accessible.

                          FIRST CAUSE OF ACTION
         (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

        30.      Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

        31.      Plaintiff is substantially limited in the life activity of both walking and body

motion range and thus has a disability within the meaning of the ADA. As a direct and

proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

restricted range of motion.

        32.      The ADA imposes joint and several liability on both the property owner and

lessee of a public accommodation. 28 C.F.R. 36.201(b).

        33.      Under the ADA, both the property owner and lessee are liable to the plaintiff

and neither can escape liability by transferring their obligations to the other by contract (i.e.

lease agreement). 28 C.F.R. 36.201(b).

        34.      Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff full and equal opportunity to use their place of public accommodation all

because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

plaintiff as well.

        35.      By failing to comply with the law, defendants have articulated to disabled

persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

of their public accommodation.

        36.      Defendants have discriminated against the plaintiff by designing and/or

constructing a building, facility and place of public accommodation that is not readily


                                               9
accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

       §12183(a)(1).

       37.      Defendants’ place of public accommodation is not fully accessible and fails to

provide an integrated and equal setting for the disabled, all in violation of 42 U.S.C.

§12182(b)(1)(A) and 28 C.F.R. § 36.203.

       38.      Upon making alterations to their public accommodation, defendants failed to

make their place of public accommodation accessible to plaintiff to the maximum extent

feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

       39.      Upon making these alterations to the primary function areas, defendants failed

to make the paths of travel to the primary function areas accessible to plaintiff, in violation of

28 C.F.R. § 36.403.

       40.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and elements

of their noncomplying public accommodation accessible in accordance with the 2010

Standards.

       41.      Defendants failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

readily achievable to make defendants’ place of public accommodation fully accessible.

       42.      By failing to remove the barriers to access where it is readily achievable to do

so, defendants have discriminated against plaintiff on the basis of disability in violation of §

302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R.

§ 36.304.

       43.      In the alternative, defendants have violated the ADA by failing to provide

plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

                                              10
        44.       Defendants’ failure to remove the barriers to access constitutes a pattern and

practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

        C.F.R § 36.101 et. seq.

        45.       Defendants have and continue to discriminate against plaintiff in violation of

the ADA by maintaining and/or creating an inaccessible public accommodation.



                      SECOND CAUSE OF ACTION
         (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


        46.       Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

        47.       Plaintiff suffers from various medical conditions that separately and together

prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

both walking and body motion range. Plaintiff therefore suffers from a disability within the

meaning of the Executive Law § 296(21).

        48.       Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff equal opportunity to use their place of public accommodation all because

plaintiff is disabled.

        49.       Defendants discriminated against plaintiff in violation of New York State

Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

accommodation. Each of the defendants have aided and abetted others in committing disability

discrimination.

        50.       Defendants have failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of Executive Law §

296(2)(c)(iii).

                                                11
       51.      In the alternative, defendants have failed to provide plaintiff with reasonable

alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

       52.      It would be readily achievable to make defendants’ place of public

accommodation fully accessible.

       53.      It would not impose an undue hardship or undue burden on defendants to make

their place of public accommodation fully accessible.

       54.      As a direct and proximate result of defendants' unlawful discrimination in

violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

emotional distress, including but not limited to humiliation, embarrassment, stress, and

anxiety.

       55.      Plaintiff has suffered and will continue to suffer damages in an amount to be

determined at trial.



                            THIRD CAUSE OF ACTION
      (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                    NEW YORK)
       56.  Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

       57.      Plaintiff suffers from various medical conditions that separately and

       together, impair plaintiff’s bodily systems - in particular, the life activity of both

walking and body motion range -and thus plaintiff has a disability within the meaning of the

Administrative Code § 8-102(16).

       58.      The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also

known as Local Law 85, clarified the scope of the Administrative Code in relation

       to the New York City’s Human Rights Law. The Restoration Act confirmed the


                                             12
legislative intent to abolish “parallelism” between the Administrative Code and the Federal

and New York State anti-discrimination laws by stating as follows:

       The provisions of this title shall be construed liberally for the accomplishment of the

uniquely broad and remedial purposes thereof, regardless of whether federal or New York

State civil and human rights laws, including those laws with provisions comparably-worded

to provisions of this title, have been so construed.

       Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

       59.     Defendants have and continue to subject plaintiff to disparate treatment and

disparate impact by directly and indirectly refusing, withholding, and denying the

accommodations, advantages, facilities, and privileges of their place of public accommodation

all because of disability in violation of the Administrative Code § 8- 107(4). Each of the

defendants have aided and abetted others in committing disability discrimination.

       60.      Defendants have discriminated, and continue to discriminate, against plaintiff

in violation of the Administrative Code § 8-107(4) by designing, creating and/or maintaining

an inaccessible commercial facility/space.

       61.      Defendants have subjected, and continue to subject, plaintiff to disparate

treatment by directly and indirectly refusing, withholding, and denying the accommodations,

advantages, facilities, and privileges of their commercial facility/space all because of disability

in violation of the Administrative Code § 8-107(4).

       62.      In violation of Administrative Code § 8-107(6), defendants have and continue

to, aid and abet, incite, compel or coerce each other in each of the other

       defendants’ attempts to, and in their acts of directly and indirectly refusing,

withholding, and denying the accommodations, advantages, facilities, and privileges of their

                                               13
commercial facility/space and the place of public accommodation therein, all because of

disability, as well as other acts in violation of the Administrative Code.

       63.      Defendants discriminated against plaintiff in violation of the Administrative

Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

accommodation.

       64.      As a direct and proximate result of defendants' unlawful discrimination in

violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

distress, including but not limited to humiliation, stress, and embarrassment.

       65.     Upon information and belief, defendants’ long-standing refusal to make their

place of public accommodation fully accessible was deliberate, calculated, egregious, and

undertaken with reckless disregard to plaintiff’s rights under the Administrative Code.

       66.      By failing to comply with the law in effect for decades, defendants have

articulated to disabled persons such as the plaintiff that they are not welcome, objectionable

and not desired as patrons of their public accommodation.

       67.      Defendants engaged in discrimination with willful or wanton negligence,

and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

reckless as to amount to such disregard for which plaintiff is entitled to an award of punitive

damages pursuant to Administrative Code § 8-502.

       68.      By refusing to make their place of public accommodation accessible,

defendants have unlawfully profited from their discriminatory conduct by collecting revenue

from a non-compliant space and pocketing the money that they should have

       lawfully expended to pay for a fully compliant and accessible space. Defendants’

unlawful profits plus interest must be disgorged.

       69.      Plaintiff has suffered and will continue to suffer damages in an amount to be

                                              14
determined at trial.

                         FOURTH CAUSE OF ACTION
       (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
       70.  Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

       71.       Defendants discriminated against plaintiff pursuant to New York State

Executive Law.

       72.       Consequently, plaintiff is entitled to recover the monetary penalty prescribed

by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                      INJUNCTIVE RELIEF
       73.       Plaintiff will continue to experience unlawful discrimination as a result of

defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

necessary to order defendants to alter and modify their place of public accommodation and

their operations, policies, practices and procedures.

       74.       Injunctive relief is also necessary to make defendants' facilities readily

accessible to and usable by plaintiff in accordance with the above-mentioned laws.

       75.       Injunctive relief is further necessary to order defendants to provide auxiliary

aids or services, modification of their policies, and/or provision of alternative methods, in

accordance with the ADA, Executive Law and the Administrative Code.

                                  DECLARATORY RELIEF
       76.       Plaintiff is entitled to a declaratory judgment concerning each of the

accessibility violations committed by defendants against plaintiff and as to required alterations

and modifications to defendants’ place of public accommodation, facilities, goods and

services, and to defendants’ policies, practices, and procedures.

                    ATTORNEY’S FEES, EXPENSES AND COSTS
       77.       In order to enforce plaintiff’s rights against the defendants, plaintiff has

retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the
                                              15
ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative

Code § 8-502.

                                  PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against

the defendants, jointly and severally, in favor of plaintiff that contains the following relief:

                       i.      Enter declaratory judgment declaring that defendants

                have violated the ADA and its implementing regulations, Executive

                Law and Administrative Code and declaring the rights of plaintiff as to

                defendants' place of public accommodation, and defendants’ policies,

                practices and procedures;

                     ii.       Issue a permanent injunction ordering defendants to

                close and cease all business until defendants remove all violations of

                the ADA, the 1991 Standards or the 2010 Standards, Executive Law

                and Administrative Code, including but not limited to the violations set

                forth above;

                     iii.      Retain jurisdiction over the defendants until the Court is

                satisfied that the defendants' unlawful practices, acts and omissions no

                longer exist and will not reoccur;

                     iv.       Award of compensatory damages in an amount to be

                determined at trial;

                      v.       Award plaintiff punitive damages in order to punish and

                deter the defendants for their violations of the Administrative Code of

                the City of New York;

                     vi.       Award reasonable attorney’s fees, costs and expenses
                                               16
             pursuant to the Administrative Code;

                 vii.       Find that plaintiff is a prevailing party in this litigation

             and award reasonable attorney’s fees, costs and expenses pursuant to the

             ADA; and

                viii.       For such other and further relief, at law or in equity, to

             which plaintiff may be justly entitled.




Dated: September 15, 2021

      Brooklyn, New York




                                                    Respectfully submitted,


                                                    GABRIEL A. LEVY, P.C.
                                                    Attorney for Plaintiff
                                                    41 Flatbush Avenue
                                                    1st Floor
                                                    Brooklyn, NY 11217
                                                    (347) 941-4715

                                                    By: /s/ Gabriel A. Levy, Esq.
                                                    GABRIEL A. LEVY, ESQ (5488655)
                                                    Glevy@glpcfirm.com




                                           17
